DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/13/2022 have been entered. Claims 1-6 and 8 remain pending in the application, with Claims 1 and 3-5 newly amended, Claim 7 newly canceled, and Claim 8 newly added. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 35 U.S.C. 112(a) rejection previously set forth in the Non-final Office Action mailed 04/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2), Choon (KR 20100132229), and Matsunobu et al. (US 2010/0107304 A1).
Regarding Claim 1, Akimori teaches a glove comprising: a glove body (11) configured to cover a hand of a wearer; and a cuff continuous (see annotated Fig.) with the glove body (annotated fig. 4 shows the cuff being continuous with the glove body (11)), wherein the glove body (11) comprises a fiber layer (12); a resin layer (16) covering an outer surface of the fiber layer (paragraph [0029], “the glove 11 is obtained by dipping a fiber original hand 12 into a latex containing no cellulose fiber (B) and pulling it up,” wherein dipping the fiber layer into a rubber solution forms the resin layer); and an outermost layer (15) including cellulose particles and arranged to cover an outer surface of the resin layer of the glove body to constitute an outer surface of the glove, (paragraph [0029], "after forming the rubber composition layer (16) containing no cellulose fiber (B) , it can be manufactured by further dipping the rubber composition layer 16 in a latex 15 in which a rubber (A) and a cellulose fiber (B) are dispersed," wherein dipping the glove body into the rubber and cellulose forms the outermost layer of the glove body), and the cellulose particles comprise fibrous particles having a ratio L/D of 2.0 or more and 6.3 or less, where D represents a width of each of the fibrous particles and L represents a length of each of the fibrous particles (paragraph [0016] discloses “cellulose fiber (B) having an average fiber diameter of 2 to 1000 nm and an average fiber length of 0.1-1000 µm,” wherein a fiber length and fiber diameter can be chosen such that the cellulose particles have the claimed ratio L/D, for example wherein the average fiber diameter is 1000 nm and the average fiber length is 3 µm resulting in a ratio L/D of 3.0, or for example wherein the average fiber diameter is 500 nm and the average fiber length is 2 µm resulting in a ratio L/D of 4.0), and the cuff comprises a fiber layer (12) having an outer surface (Annotated fig. 1 shows the cuff having a fiber layer with an outer surface that is continuous with the fiber layer of the glove body), a material of an outermost layer of a first portion (16) is different from a material of the outermost layer of the glove body (15), and the outermost layer of the first portion does not contain any cellulose particles (“Example 2” discloses wherein “A rubber composition layer 16 containing no cellulose fibers was formed on the hand 12 in the same manner as in Example 1 except that the emulsion A containing no cellulose fibers was used instead of the emulsion B. Subsequently, after the finger part 13 of the hand 12 on which the rubber composition layer 16 is formed is dipped in the emulsion B (latex 15) and then pulled up, the rubber composition layer containing cellulose fibers is formed by letting it blend for 120 seconds,” wherein emulsion A is the material of the outermost layer of the first portion and emulsion B is the material of the outermost layer of the glove body, and further wherein the materials are different as one contains cellulose particles while the other does not).
Akimori does not teach wherein at least some of the cellulose particles are at least partially exposed from the outer surface of the glove, and wherein the cuff comprises at least one resin layer covering an outer surface of the fiber layer of the cuff, and wherein the first portion is the cuff, and the outermost layer of the glove body has a thickness of 0.01 mm or more and 0.07 mm or less.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (28) (annotated fig. 1 shows the cuff being continuous with the glove body), wherein the glove body comprises a fiber layer (29a), an outermost layer (29b) covering an outer surface of the fiber layer (Fig. 1 shows the outermost layer (29b) covering the fiber layer (29a)) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248") at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it."), and the cuff comprises a fiber layer (29a) and at least one resin layer (29b) covering an outer surface of the fiber layer of the cuff (Fig. 1 shows the fiber layer of the cuff being continuous with the fiber layer of the glove body, and both having an outer surface covered with resin layer (29b).
Attention is drawn to Choon, which teaches an analogous article of apparel. Choon teaches a glove (fig. 7) comprising a glove body (see annotated Fig.) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (annotated fig. 7 shows the glove body continuous with the cuff and shaped to cover the hand of a wearer), wherein the glove body comprises a fiber layer (1); a resin layer (10) covering an outer surface of the fiber layer; and an outermost layer (20) including particles (30) and arranged to cover an outer surface of the resin layer of the glove body to constitute an outer surface of the glove (figs. 7 and 8 show the glove body having a fiber layer (1), the outer layer of which is covered by a resin layer (10), and the outer layer of the resin layer being covered by an outermost layer (20)), the cuff comprises a fiber layer (1) and at least one resin layer (10) covering an outer surface of the fiber layer of the cuff (fig. 7 shows the outer surface of the fiber layer of the cuff being covered with resin layer (10)), a material of an outermost layer of the cuff is different from a material of the outermost layer of the glove body, the outermost layer of the cuff does not contain any particles (heading “Description of Embodiments” discloses “first to the hand and wrist area NBR coating layer 10 is formed… the rough parts NBR coating layer 20 on the hand of the glove (1) is formed, the surface treatment step fine recessed portions are formed in the surface layer 30 is formed along the surface of the coating powder,” wherein the NBR coating layer (10) is the material of the outermost layer of the cuff and wherein the NBR coating layer (20) with the coating powder (considered as equivalent to the particles) is the material of the outermost layer of the glove body, both as shown in fig. 7. The materials are different from one another in that one contain NBR and the coating powder, while the other is only made of the NBR (Nitrile Butadiene Rubber)).
Attention is drawn to Matsunobu et al., which teaches an analogous article of apparel. Matsunobu et al. teaches a glove comprising: a glove body configured to cover a hand of a wearer (paragraph [0079], “Fig. 1 is an enlarged explanatory view showing a portion of gloves”), wherein the glove body comprises a fiber layer (1); a resin layer (2) covering an outer surface of the fiber layer (paragraph [0085], “the resin film 2 which is made of the first NBR compounding liquid and constitutes a penetration preventing film is  formed on a surface of the glove substrate 1”); and an outermost layer (3) arranged to cover an outer surface of the resin layer to constitute an outer surface of the glove (paragraph [0086], “resin film 3 (see Fig. 1, sodium chloride particle being omitted from the drawing) containing air bubbles into which a part or the whole of the respective sodium chloride particles bites is formed on the resin film 2”; Fig. 1 shows the outer layer (3) on the outer surface of the resin layer (2)), and wherein the outermost layer of the glove body has a thickness of 0.01 mm or more and 0.07 mm or less (paragraph [0057] “A thickness of the resin film is preferably set to 0.05 to 2 mm,” wherein the outer layer (3) is a resin film. Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. such that at least some of the cellulose particles are exposed from the outer surface of the glove so that the cellulose particles can wick moisture from the outer surface of the glove to improve grip (col. 8 ll. 66-67 discloses that the exposed flock is capable of absorbing, “flock that is exposed at the outer surface of the underlying layer 29b but does not extend beyond it absorbs polymeric material”); to include the teachings of Choon such that the cuff comprises at least one resin layer covering an outer surface of the fiber layer of the cuff, and wherein the first portion is the cuff so as to prevent water from the environment from reaching the wearers hang while wearing the glove (heading “Advantageous Effects” discloses “The gauntlets over the primary and secondary coatings for gloves according to the exercise of the NBR glove total fine hole formed on the glove with the second coating Can be minimized it is possible to prevent the fine holes in the gloves Gauntlet liquid material is penetrated through the inside, have the effect of being able to further improve the protection of the operators hand.”; and to include the teachings of Matsunobu et al. such that the outermost layer of the glove body has a thickness of 0.01 mm or more and 0.07 mm or less so as to optimize the strength and flexibility of the glove (paragraph [0058], “The smaller the thickness of the resin film, the flexibility of the resin film is increased and hence, it is possible to enhance the fitting property of gloves or the comfortable feeling that a user's hand perceives. However, the smaller the thickness of the resin film, strength of the gloves is lowered.”), especially as Akimori is silent as to the thickness of the outermost layer of the glove body.
Regarding Claim 2, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles have an average particle size of 10 µm or more and 45 µm or less (paragraph [0016], “cellulose fiber (B) having… an average fiber length of 0.1-1000 µm”); Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 3, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Akimori further teaches wherein outermost layer (15) of the glove body (11) further comprises a resin and an additive other than the cellulose particles, and includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0020] discloses “The content of the cellulose fiber (B) in the rubber composition is 0.05 to 35 parts by mass per 100 parts by mass of the rubber (A),” wherein the rubber composition is considered as equivalent to the resin the other additives are disclosed in paragraph [0022], "the rubber composition may contain various additives"). Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 4, Akimori teaches all of the limitations of the glove of Claim 2, as discussed in the rejections above. Akimori further teaches wherein the outermost layer (15) of the glove body (11) further comprises a resin and an additive other than the cellulose particles, and includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0020] discloses “The content of the cellulose fiber (B) in the rubber composition is 0.05 to 35 parts by mass per 100 parts by mass of the rubber (A),” wherein the rubber composition is considered as equivalent to the resin and the other additives are disclosed in paragraph [0022], "the rubber composition may contain various additives"). Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 6, Akimori teaches all the limitations of the glove of Claim 1, as discussed in the rejections above.  
Akimori does not teach wherein the resin layer of the glove body comprises a non-porous resin layer.
Attention is drawn to Matsunobu et al., which teaches an analogous article of apparel. Matsunobu et al. teaches a glove comprising: a glove body configured to cover a hand of a wearer (paragraph [0079], “Fig. 1 is an enlarged explanatory view showing a portion of gloves”), wherein the glove body comprises a fiber layer (1); a resin layer (2) covering an outer surface of the fiber layer (paragraph [0085], “the resin film 2 which is made of the first NBR compounding liquid and constitutes a penetration preventing film is  formed on a surface of the glove substrate 1”); and an outermost layer (3) arranged to cover an outer surface of the resin layer to constitute an outer surface of the glove (paragraph [0086], “resin film 3 (see Fig. 1, sodium chloride particle being omitted from the drawing) containing air bubbles into which a part or the whole of the respective sodium chloride particles bites is formed on the resin film 2”; Fig. 1 shows the outer layer (3) on the outer surface of the resin layer (2)), and wherein the outermost layer of the glove body has a thickness of 0.01 mm or more and 0.07 mm or less (paragraph [0057] “A thickness of the resin film is preferably set to 0.05 to 2 mm,” wherein the outer layer (3) is a resin film. Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). Matsunobu et al. further teaches wherein the resin layer of the glove body comprises a non- porous resin layer (paragraph [0085], “the resin film which is made of the first NBR compounding liquid and constitutes a penetration preventing film,” wherein if a resin film is penetration preventing it is obviously non-porous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Matsunobu et al. such that the resin layer is non-porous so that the wearer’s hand stays dry when the glove comes into contact with liquid (paragraph [0064], “When a user handles a liquid such as water or oil with gloves, due to the porosity of the resin film containing air bubbles, there exists a possibility that the liquid penetrates the resin film and reaches a hand side. For preventing such a phenomenon, it is preferable to form a resin film containing no air bubbles on a lower side of the resin film containing air bubbles. Here, resin film containing no air bubbles functions as a penetration preventing film which prevents the penetration of liquid”).

    PNG
    media_image1.png
    329
    366
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    570
    media_image2.png
    Greyscale

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2), Choon (KR 20100132229), and Matsunobu et al. (US 2010/0107304 A1) and further in view of JP WO2015022819 (referred to herein as '819).
Regarding Claim 5, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejection above. 
Akimori does not teach wherein the outermost layer of the glove body comprises projections each formed by the cellulose particles that gather in the outermost layer of the glove body and rise outward from the outer surface of the outermost layer of the glove body, and an occupancy ratio of the projections on the outer surface of the outermost layer of the glove body is 30% or more and 60% or less.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (28) (annotated fig. 1 shows the cuff being continuous with the glove body), wherein the glove body comprises a fiber layer (29a), an outermost layer (29b) covering an outer surface of the fiber layer (Fig. 1 shows the outermost layer (29b) covering the fiber layer (29a)) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248") at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it."), and the cuff comprises a fiber layer (29a) and at least one resin layer (29b) covering an outer surface of the fiber layer of the cuff (Fig. 1 shows the fiber layer of the cuff being continuous with the fiber layer of the glove body, and both having an outer surface covered with resin layer (29b). Taylor et al. further teaches wherein the outermost layer of the glove body (19b) comprises projections each formed by the cellulose particles that gather in the outermost layer of the glove body and rise outward from the outer surface of the outermost layer of the glove body (col. 7 ll. 52-56, “flock is suspended throughout the foam 38 applied to the substrate, so when the excess, uncoagulated foam 38 is removed, some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b”).
Attention is drawn to '819 which teaches a glove. '819 teaches a glove comprising a glove body (1) configured to cover the hand of a wearer, wherein the outermost layer of the glove body (2) comprises projections (3) that rise outward from the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer of the glove body is 30% or more and 80% or less. Examiner notes that the prior art range of 30-80% fully encompasses the claimed range of 30%-60% as recited in Claim 5. As the extent of the overlap is high, the variables are predictable (i.e. the occupancy ratio is a predictable value), and as the criticality of the claimed range relative to the prior art has not been established, it is the Examiner's position that the range is taught with sufficient specificity by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the occupancy ratio of Taylor et al. to be low enough to avoid wearing down of the glove and high enough to obtain sufficient moisture permeability (see '819, third paragraph under "Porous layer" heading).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. and ‘819 such that the cellulose particles that gather in the outermost layer of the glove body and rise outward from the outer surface of the outermost layer of the glove body, and an occupancy ratio of the projections on the outer surface of the outermost layer of the glove body is 30% or more and 60% or less so that the wearability and moisture permeability of the gloves is maintained (‘819, third paragraph under “Porous layer” heading, “When the occupation ratio of the convex part 3 exceeds the upper limit, the antiskid gloves may be easily worn. On the other hand, the moisture permeability which was excellent in the said anti-skid glove can be exhibited by making the occupation rate of the said convex part 3 more than the said minimum”; Taylor et al. col. 8 ll. 9-12, “the flock in the first layer 19b of fibrous polymeric material serves to prevent fibres from the yarn of the substrate 19a extending through the first layer 29b”).
Further in support of this conclusion of obviousness, it should be noted that occupancy ratio is a results effective variable. As discussed by '819 the occupancy ratio must be high enough to maintain good wear resistance but also low enough to allow for good moisture permeability (see '819, third paragraph under "Porous layer" heading). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the invention of the instant application with an occupancy ratio of 30%-60% since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In the present invention, one would have been motivated to optimize the occupancy ratio. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed occupancy ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the occupancy ratio motivated by the desire to create a suitably durable glove.
Regarding Claim 8, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejection above. 
Akimori does not teach wherein the outermost layer of the glove body comprises projections each formed by the cellulose particles that gather in the outermost layer of the glove body and rise outward from the outer surface of the outermost layer of the glove body, the projections are randomly arranged on the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer of the glove body is 30% or more and 60% or less.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (28) (annotated fig. 1 shows the cuff being continuous with the glove body), wherein the glove body comprises a fiber layer (29a), an outermost layer (29b) covering an outer surface of the fiber layer (Fig. 1 shows the outermost layer (29b) covering the fiber layer (29a)) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248") at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it."), and the cuff comprises a fiber layer (29a) and at least one resin layer (29b) covering an outer surface of the fiber layer of the cuff (Fig. 1 shows the fiber layer of the cuff being continuous with the fiber layer of the glove body, and both having an outer surface covered with resin layer (29b). Taylor et al. further teaches wherein the outermost layer of the glove body (19b) comprises projections each formed by the cellulose particles that gather in the outermost layer of the glove body and rise outward from the outer surface of the outermost layer of the glove body, the projections are arranged randomly on the outer surface of the outermost layer (col. 7 ll. 52-56, “flock is suspended throughout the foam 38 applied to the substrate, so when the excess, uncoagulated foam 38 is removed, some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b,” wherein as the flock is suspended through the foam and exposed to form projections that rise outwards from the outer surface due to the uncoagulated foam being removed, the projections are obviously randomly arranged).
Attention is drawn to '819 which teaches a glove. '819 teaches a glove comprising a glove body (1) configured to cover the hand of a wearer, wherein the outermost layer of the glove body (2) comprises projections (3) that rise outward from the outer surface of the outermost layer of the glove body, and an occupancy ratio of the projections on the outer surface of the outermost layer of the glove body is 30% or more and 80% or less. Examiner notes that the prior art range of 30-80% fully encompasses the claimed range of 30%-60% as recited in Claim 5. As the extent of the overlap is high, the variables are predictable (i.e. the occupancy ratio is a predictable value), and as the criticality of the claimed range relative to the prior art has not been established, it is the Examiner's position that the range is taught with sufficient specificity by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the occupancy ratio of Taylor et al. to be low enough to avoid wearing down of the glove and high enough to obtain sufficient moisture permeability (see '819, third paragraph under "Porous layer" heading).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. and ‘819 such that the cellulose particles that gather in the outermost layer of the glove body and rise outward from the outer surface of the outermost layer of the glove body, the projections are randomly arranged on the outer surface of the outermost layer of the glove body, and an occupancy ratio of the projections on the outer surface of the outermost layer of the glove body is 30% or more and 60% or less so that the wearability and moisture permeability of the gloves is maintained (‘819, third paragraph under “Porous layer” heading, “When the occupation ratio of the convex part 3 exceeds the upper limit, the antiskid gloves may be easily worn. On the other hand, the moisture permeability which was excellent in the said anti-skid glove can be exhibited by making the occupation rate of the said convex part 3 more than the said minimum”; Taylor et al. col. 8 ll. 9-12, “the flock in the first layer 19b of fibrous polymeric material serves to prevent fibres from the yarn of the substrate 19a extending through the first layer 29b”).
Further in support of this conclusion of obviousness, it should be noted that occupancy ratio is a results effective variable. As discussed by '819 the occupancy ratio must be high enough to maintain good wear resistance but also low enough to allow for good moisture permeability (see '819, third paragraph under "Porous layer" heading). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the invention of the instant application with an occupancy ratio of 30%-60% since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In the present invention, one would have been motivated to optimize the occupancy ratio. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed occupancy ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the occupancy ratio motivated by the desire to create a suitably durable glove.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 112(a) rejection of Claim 6, of which the limitations are now included in new Claim 8, Applicant submits that the operating ranges of the average particle size of the cellulose particles, the ratio (L/D) of the length L to the width D of the cellulose particles, the amount of cellulose particles provided in the resin in terms of parts by mass, and the thickness of the outermost layer in combination with the processing steps disclosed in paragraph [0049] of the originally-filed application and the examples, provide more than enough information for a person skilled in the art to achieve the claimed occupancy ratio without undue experimentation while the random arrangement of projections on the outer surface of the outermost layer will be achieved by the processing steps disclosed in paragraph [0049] of the originally-filed application and the examples. Applicant’s arguments been fully considered and are persuasive, and as such the 35 U.S.C. 112(a) rejections have been withdrawn.
Regarding the 35 U.S.C. 103 rejection of Claim 1, Applicant submits that neither Akimori or Taylor et al. teach a material of the outermost layer of the cuff being different from a material of the outermost layer of the glove body, the outermost layer not containing any cellulose particles, and the outer most layer of the glove body having a thickness of 0.01 mm-0.07 mm. Examiner agrees, However a new grounds of rejection is set forth above in view of Akimori, Taylor, Choon, and Matsunobu. Regarding Matsunobu, Applicant submits that the reference does not teach a glove. Examiner disagrees, and submits the title of the ‘304 PG Pub to Matsunobu recites in part “Gloves Manufactured by the Method,” and therefore does disclose an analogous glove. 
Regarding the 35 U.S.C. 103 rejection of Claim 5 in view of Akimori, Tayler et al. and WO reference ‘819, Applicant submits that WO ‘819 does not teach the projections being randomly arranged on the outermost surface of the glove body, as the projections of ‘819 are embossed in a pattern onto the outer surface of the glove, and further does not disclose that the benefits of the occupancy ratio would be achieved if the projections were formed of a different material. Examiner agrees that WO ’819 does not teach the projections being randomly arranged, however Examiner submits that WO ’819 is only being relied upon for the teaching of projections having the occupancy ratio as claimed, not for the random arrangements of the projections (see rejection above). Further, WO ‘819 does not teach away from the random projections, as the reference does not actively “criticize, discredit, or otherwise discourage” this claimed limitation (see MPEP § 2141.02). Examiner also submits that the benefits of the occupancy ration as cited above as motivation for modifying Akimori do not rely on the material of the projections. The wearability and moisture permeability features as recited by WO ‘819 are only discussed in terms of the occupancy ratio rather than the material of the outermost layer, therefore there is no reason to believe that the same effects would not be achieved with a different material.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732


/KATHERINE M MORAN/Primary Examiner, Art Unit 3732